Citation Nr: 1812301	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-10 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.

3.  Entitlement to an initial rating in excess of 10 percent for left upper extremity varicose veins (claimed as fatty tumors), prior to February 10, 2014, and in excess of 20 percent, thereafter.


REPRESENTATION

Appellant represented by:	Richard L. Frankel, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1989, with additional service in the Naval Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for hypertension and bipolar disorder; and granted service connection for left upper extremity varicose veins with an initial 10 percent rating, effective July 15, 2010.

A February 2014 rating decision increased the rating for left upper extremity varicose veins to 20 percent, effective February 10, 2014.  As this rating did not constitute a full grant of the benefits sought, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

While the Veteran's original service connection claim was for a bipolar disorder, it has been broadened based on the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In November 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder and hypertension, as well as a higher rating for his service-connected left upper extremity varicose veins.  While delay is regrettable, further development is needed.

At the outset, the Board notes that the May 2014 RO hearing transcript is not associated with the claims folder.  Upon remand, a copy of the transcript should be attached to the claims folder.  The file should also be updated with any pertinent and non-duplicative VA or non-VA medical records.

Acquired Psychiatric Disorder

The Veteran believes that he developed a psychiatric disorder during active service.  

His service treatment records showed treatment for anxiety.  Post-service treatment records show treatment for bipolar disorder, anxiety, and depression.  

At an October 2010 VA examination, an examiner diagnosed the Veteran with bipolar disorder with a history of alcohol, cocaine, and opiate dependency all in remission by approximately 1 year.  The examiner determined that there was no clear nexus between the Veteran's current bipolar disorder and his complaints of anxiety in service and, that it would be speculative to link the two.  The examiner explained in part, that although the Veteran may have experienced anxiety in the military including symptoms of panic and agoraphobia, his current bipolar disorder appeared to have developed almost a decade after service.

The Veteran submitted a private opinion by Dr. Mosby in December 2013.  Dr. Mosby diagnosed the Veteran with bipolar I disorder, panic disorder with agoraphobia, and polysubstance abuse.  He opined that it was at least as likely as not that these current conditions began during service, as there is a consistent clinical history and pattern from his military service to the present.  

It does not appear that Dr. Mosby reviewed the service treatment records prior to offering his opinion.  Further, based on a review of the claims file, the rationale does not appear to have been based on an accurate factual history.  The Veteran's separation examination in December 1988 from active duty showed a normal psychiatric evaluation.  The Veteran's September 1998 enlistment examination for Reserves Service was also normal.  He denied symptoms of depression or nervous trouble on the accompanying Report of Medical History.  The Veteran testified, and the available record reflects, that he was first treated for psychiatric symptoms many years after active duty service in the late 1990's.  

In light of different diagnoses and competing medial nexus opinions, another evaluation would be useful.

Hypertension

The Veteran asserts that he was treated in service for hypertension.  At the November 2017 hearing, he also raised the contention that hypertension is secondary to his psychiatric disorder.  See Hearing Transcript 2, 13-19.  In support of this contention, he submitted an opinion by Dr. Mosby in November 2017.  Dr. Mosby cited to a study by the Institute of Cardiovascular and Medical Sciences, University of Glasgow in Glasgow, United Kingdom on the relationship between bipolar disorder and an increased risk of cardiovascular mortality and high blood pressure.

The Veteran has not had a VA examination regarding his hypertension.  A VA examination is needed to determine the nature and etiology of the Veteran's hypertension.  Moreover, this issue is intertwined with the pending claim of service connection for a psychiatric disorder and adjudication must be deferred at this time.

Varicose Veins

At the November 2017 videoconference hearing, the Veteran testified that his varicose veins condition has worsened since his last VA examination in February 2014.  See Hearing Transcript 3, 11-13.  Accordingly, he should be scheduled for a new VA examination to determine the current severity of his disability.  38 C.F.R. § 3.327(a); see Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Locate and associate the May 2014 RO hearing transcript with the claims folder.

2.  Obtain and associate with the claims folder any outstanding VA treatment records.

3.  Schedule the Veteran for VA examinations with appropriate medical examiners.  The claims folder and a copy of this Remand must be made available and reviewed by the appropriate examiners.  All appropriate testing should be conducted.  The examiners should review the Veteran's claims folder.  After review of the claims folder, to include any additional evidence obtained in conjunction with the Remand, the examiners should address the following:

Acquired Psychiatric Disorder

a) Identify all psychiatric disorder present since the claim was filed in August 2010.

b) With respect to any psychiatric disorder present during the period of the claim (other than a personality disorder), indicate whether it is at least as likely as not (a 50 percent or greater probability) that such disorder originated during active service, or is otherwise etiologically related to active service? 

All opinions offered must be accompanied by a rationale.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she should explain why.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

Hypertension

a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was incurred in, or is otherwise related to active service?

b) Is it at least as likely as not that the Veteran's hypertension manifested to a compensable degree within a year of service?

c) If and only if, it is determined that a psychiatric disorder is related to service, then is it at least as likely as not that hypertension was either proximately caused or aggravated by his acquired psychiatric disorder?

This question requires two opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should attempt to establish a baseline level of severity of the hypertension prior to aggravation by the psychiatric disorder.

The examiner should consider the noted study by the Institute of Cardiovascular and Medical Sciences on the relationship between bipolar disorder and an increased risk of cardiovascular mortality and high blood pressure.

A complete rationale must be provided for all opinions expressed.  

4.  Schedule a VA examination with an appropriate examiner to determine the current nature and severity of his left upper extremity varicose veins.  All relevant findings should be reported in detail.

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

